                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

WILLIE GOOD,                                *
                                            *
              Plaintiff,                    *
                                            *
       v.                                   *        Civil Action No. 1:19-cv-11983-IT
                                            *
BAY COVE HUMAN SERVICES, INC.,              *
                                            *
              Defendant.                    *

                                             Order

                                       January 28, 2020

TALWANI, D.J.

       No objection having been filed, the Report and Recommendation [#25] on Plaintiff’s

Motion for Summary Judgment [#20] is adopted by the court. For the reasons set forth therein,

Plaintiff’s Motion for Summary Judgment [#20] is DENIED WITHOUT PREJUDICE TO

RENEW in accordance with the schedule to be set.

       IT IS SO ORDERED.

                                                            /s/ Indira Talwani
                                                            United States District Judge
